Case 1:18-cv-00088-LPS Document 468 Filed 10/24/19 Page 1 of 2 PageID #: 26113



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

H. LUNDBECK A/S, TAKEDA                          )
PHARMACEUTICAL COMPANY LTD.,                     )
TAKEDA PHARMACEUTICALS U.S.A.,                   )
INC., TAKEDA PHARMACEUTICALS                     )
INTERNATIONAL AG and TAKEDA                      )
PHARMACEUTICALS AMERICA, INC.,                   )
                                                 )
                                                 )
                       Plaintiffs,               ) C.A. No., 18-88-LPS
                  v.                             ) CONSOLIDATED
                                                 )
APOTEX INC., et al.,                             )
                                                 )
                       Defendants.               )
                                                 )

                                     NOTICE OF SERVICE

        I hereby certify that on October 24, 2019, my firm caused to be served Defendant Hetero

USA Inc., Hetero Labs Limited, and Hetero Labs Limited Unit-V’s Responses and Objections to

Plaintiffs’ First Set of Interrogatories (Nos. 1-8) upon the following counsel of record via email:

Jack B. Blumenfeld, Esq.                           George F. Pappas, Esq.
Megan E. Dellinger, Esq.                           Einar Stole, Esq.
MORRIS, NICHOLS, ARSHT & TUNNELL LLP               Christopher N. Sipes, Esq.
1201 North Market Street                           Brianne Bharkhda, Esq.
P.O. Box 1347                                      Priscilla G. Dodson, Esq.
Wilmington, DE 19899                               Alaina Whitt, Esq.
jbbefiling@mnat.com                                Allison Schmitt, Esq.
mdellinger@mnat.com                                COVINGTON & BURLING LLP
                                                   One CityCenter
                                                   850 Tenth Street NW
                                                   Washington, DC 20001-4956
                                                   gpappas@cov.com
                                                   estole@cov.com
                                                   csipes@cov.com
                                                   bbharkhda@cov.com
                                                   pdodson@cov.com
                                                   awhitt@cov.com
                                                   aschmitt@cov.com




{A&B-00631523-}
Case 1:18-cv-00088-LPS Document 468 Filed 10/24/19 Page 2 of 2 PageID #: 26114



                                          Yiye Fu
                                          COVINGTON & BURLING LLP
                                          333 Twin Dolphin Drive, Suite 700
                                          Redwood Shores, CA 94065-1418
                                          yfu@cov.com




                                              /s/ John M. Seaman
OF COUNSEL:                                 John M. Seaman (#3868)
                                            April M. Kirby (#6152)
A. Neal Seth                                ABRAMS BAYLISS LLP
Alexander B. Owczarczak                     20 Montchanin Road, Suite 200
WILEY REIN LLP                              Wilmington, DE 19807
1776 K Street, NW                           Telephone: (302) 778-1000
Washington, DC 20006                        Facsimile: (302) 778-1001
(202) 719-7000                              seaman@abramsbayliss.com
nseth@wileyrein.com                         akirby@abramsbayliss.com
aowczarczak@wileyrein.com
                                            Counsel for Defendants Hetero USA Inc.,
Dated: October 24, 2019                     Hetero Labs Limited, and Hetero Labs
                                            Limited Unit-V




{A&B-00631523-}                       2
